ON APPLICATION FOR REHEARING
The judgment is reduced from one thousand dollars to seven hundred and fifty dollars, and as thus amended the rehearing is refused.
PER CURIAM:
The judgment in this case was rendered on May 9, 1927, an application for rehearing was filed by defendant May 23, 1927, and refused with amendment of judgment on June 16, 1927; this application on plaintiff’s behalf was filed June 18, 1927, beyond the fifteenth calendar day after the rendition of the judgment. Under Act 16 of 1910, p. 28, this application comes too late.